NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2006-5131



                                   ROBERTA B.,

                                                    Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellee.




      Albert L. Sanders, Jr., Akin Gump Strauss Hauer & Feld, LLP, of Washington,
DC, argued for plaintiff-appellant. With him on the brief was W. Randolph Teslik.

       Harold D. Lester, Jr., Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. On the brief were Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, Patricia M. McCarthy, Assistant Director, and Andrew P.
Averbach, Trial Attorney.

Appealed from: United States Court of Federal Claims

Senior Judge John P. Wiese
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2006-5131



                                   ROBERTA B.,

                                                           Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                           Defendant-Appellee.


                                JUDGMENT
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           03-CV-1871

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (NEWMAN, RADER, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36




                                              ENTERED BY ORDER OF THE COURT


DATED: August 17, 2007                        /s/ Jan Horbaly
                                              Jan Horbaly, Clerk